    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 1 of 37




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                    MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                    Case No. 17-md-2785-DDC-TJJ


(This Document Applies to the Sanofi case)


______________________________________

                               MEMORANDUM AND ORDER

       This Order rules the remaining pending Motions for Leave to File Under Seal filed in

connection with briefing on the dispositive and Daubert motions in the Sanofi track of this MDL.

The court recognizes the significant undertaking that filing this summary judgment record has

involved. The court greatly appreciates the parties’ diligence preparing the record for filing by

conferring with opposing and third parties to determine which information qualifies for sealing.

The court also noted, and appreciates, the parties’ work to narrow their requests for sealed

treatment and tailor them to protect the kinds of information that might qualify for sealing under

our Circuit’s governing case law.

       Consistent with that case law, the court is mindful that our Circuit long has recognized a

common-law right of access to judicial records. United States v. Bacon, 950 F.3d 1286, 1292

(10th Cir. 2020); Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012); Mann v.

Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). But, the public’s right to access judicial

records is not an absolute one and, in some circumstances, the presumption of access “can be

rebutted if countervailing interests heavily outweigh the public interests in access.” Mann, 477

F.3d at 1149 (citation and internal quotation marks omitted).
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 2 of 37




        A party hoping to overcome the presumption of access must shoulder the burden to

establish a significant interest outweighing the presumption of public access. Id.; see also

Bacon, 950 F.3d at 1293 (“[T]he party seeking to keep records sealed bears the burden of

justifying that secrecy,” and it must “articulate a sufficiently significant interest that will justify

continuing to override the presumption of public access[.]” (citation and internal quotation marks

omitted)). Also, our Circuit assigns a strong presumption of public access to judicial records

containing substantive rulings about a litigant’s legal rights. Riker v. Fed. Bureau of Prisons,

315 F. App’x 752, 755 (10th Cir. 2009) (“Especially ‘where documents are used to determine

litigants’ substantive legal rights, a strong presumption of access attaches.’” (quoting Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006))); see also FTC v. Standard Fin.

Mgmt. Corp., 830 F.2d 404, 409 (1st Cir. 1987) (“[R]elevant documents which are submitted to,

and accepted by, a court of competent jurisdiction in the course of adjudicatory proceedings,

become documents to which the presumption of public access applies.”). When assessing

whether a judicial record deserves sealed treatment, a district judge has substantial discretion to

decide whether the interests that favor the general right of public access outweigh those that

genuinely deserve some protection. See Nixon v. Warner Commc’ns, Inc., 435 U.S 589, 599

(1978) (citations omitted); see also Mann, 477 F.3d at 1149.

        The court applies this legal standard, below, to decide the parties’ requests to file under

seal certain portions of their briefing on the dispositive and Daubert motions in the Sanofi case.




                                                   2
     Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 3 of 37




        I.      Sanofi’s Unopposed Motion for Leave to Seal Portions of its Memorandum of
                Law in Opposition to Mylan’s Motion to Exclude Opinion Testimony of
                Fiona M. Scott Morton, Ph.D., and Certain Attached Exhibits (Doc. 1796)

        Sanofi asks the court to grant it leave to file under seal certain portions of its Opposition

to Mylan’s motion seeking to exclude expert opinion testimony of Sanofi’s expert, Fiona M.

Scott Morton, Ph.D., as well as certain exhibits attached to that Opposition.

        Sanofi already has filed a publicly-available version of its Opposition (Doc. 1795) with

certain portions redacted from public view. The redacted portions conceal information about

Mylan and Sanofi’s confidential strategic planning for pricing, sales, and marketing, as well as

information about contract negotiations. The court finds that these limited redactions properly

protect the parties’ confidential business information. The court thus grants Sanofi leave to file

its unredacted Opposition under seal.

        Next, Sanofi asks the court for leave to file under seal certain exhibits attached to the

Opposition. These exhibits fall into three categories: (1) deposition transcripts, (2) expert

reports, and (3) documents. In a later-filed motion (Doc. 1938), Sanofi renews its request to file

under seal some, but not all portions of these exhibits.1 The court addresses those requests in

Part XVIII.B., below. The court thus denies without prejudice the requests Sanofi presents with

this motion to file under seal certain exhibits attached to the Opposition.

        Thus, for reasons explained, the court grants in part Sanofi’s Unopposed Motion for

Leave to Seal Portions of its Memorandum of Law in Opposition to Mylan’s Motion to Exclude

Opinion Testimony of Fiona M. Scott Morton, Ph.D., and Certain Attached Exhibits (Doc.

1796). Also, the court denies the motion in part and without prejudice.




1
        For the expert reports, Sanofi explains that the parties agreed to defer until a later date their
confidentiality designations of expert reports and objections to those designations. Doc. 1939 at 8–9.

                                                      3
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 4 of 37




        Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to file under seal and without redactions, its Opposition to Mylan’s Motion to

Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D.

        II.     Sanofi’s Unopposed Motion for Leave to File Portions of the Exhibit
                Attached to Sanofi’s Opposition to Mylan’s Partial Motion to Exclude
                Opinion Testimony of Eduardo Schur Under Seal (Doc. 1798)

        Sanofi’s next sealing motion asks the court to grant it leave to file under seal just one

exhibit attached to its Opposition to Mylan’s motion seeking to exclude expert opinion testimony

of Sanofi’s expert, Eduardo Schur. Sanofi asks to file under seal Exhibit 1 to the Opposition.

Exhibit 1 is the Rebuttal Expert Report of J. Lawrence Stevens. In a renewed motion for leave to

file under seal, Sanofi explains that the parties agreed to defer, until later, their confidentiality

designations of expert reports and objections to those designations. Doc. 1939 at 9. Based on

that representation, the court denies without prejudice Sanofi’s Unopposed Motion for Leave to

File Portions of the Exhibit Attached to Sanofi’s Opposition to Mylan’s Partial Motion to

Exclude Opinion Testimony of Eduardo Schur Under Seal (Doc. 1798).

        III.    Sanofi’s Unopposed Motion for Leave to File Portions of Exhibit A to its
                Opposition to Mylan’s Motion to Exclude Opinion Testimony of Steven N.
                Wiggins, Ph.D. Under Seal (Doc. 1800)

        Next, Sanofi asks the court for leave to file under seal certain portions of Exhibit A to its

Opposition to Mylan’s motion seeking to exclude expert opinion testimony of Sanofi’s expert,

Steven N. Wiggins., Ph.D. Exhibit A consists of excerpts from the transcript of Dr. Wiggins’s

deposition. In a later-filed motion (Doc. 1938), Sanofi renews its request to file under seal

certain portions of this deposition transcript. The court addresses those requests in Part

XVIII.C., below. The court thus denies without prejudice the sealing request Sanofi presents

with this motion (Doc. 1800).



                                                   4
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 5 of 37




       IV.     Mylan’s Unopposed Motion to Preliminarily File Under Seal the
               Memorandum of Points and Authorities in Opposition to Sanofi’s Motion to
               Exclude the Expert Reports and Testimony Offered by Mylan’s Expert
               Thomas Varner (Doc. 1801)

       Mylan asks the court for leave to file under seal certain portions of its Opposition to

Sanofi’s motion seeking to exclude the opinions of Mylan’s expert, Thomas Varner, as well as

the exhibits supporting that Opposition.

       Mylan already has filed a publicly-available version of its Opposition with limited

portions redacted from public view (Doc. 1804). The redacted portions conceal confidential

business information about market research and sales forecasts. The court finds that these

limited redactions to this Opposition qualify for sealing to protect the parties’ confidential

business information. The court thus grants Mylan leave to file under seal its unredacted

Opposition to Sanofi’s motion seeking to exclude expert opinion testimony of Mylan’s expert,

Thomas Varner.

       Also, Mylan asks to file under seal the five exhibits attached to its Opposition. In a later-

filed motion (Doc. 1936), Mylan renews its request to file under seal some, but not all portions of

these exhibits. The court addresses those requests in Part XVI.B., below. The court thus denies

without prejudice the requests Mylan presents with this motion to file under seal certain exhibits

attached to the Opposition.

       Thus, for reasons explained, the court grants in part Mylan’s Unopposed Motion to

Preliminary File Under Seal the Memorandum of Points and Authorities in Opposition to

Sanofi’s Motion to Exclude the Expert Reports and Testimony Offered by Mylan’s Expert

Thomas Varner (Doc. 1801). Also, the court denies the motion in part and without prejudice.




                                                  5
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 6 of 37




       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Opposition to Sanofi’s Motion to

Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Thomas Varner.

       V.      Mylan’s Unopposed Motion Preliminarily to File Under Seal the
               Memorandum of Points and Authorities in Opposition to Sanofi’s Motion to
               Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Gary
               Zieziula (Doc. 1802)

       Next, Mylan asks the court for leave to file under seal certain portions of its Opposition

to Sanofi’s motion seeking to exclude the opinions of Mylan’s expert, Gary Zieziula, and all

supporting exhibits to that Opposition.

       Mylan already has filed a publicly-available version of its Opposition with limited

portions redacted from public view (Doc. 1803). The redacted portions conceal sensitive

business information about product costs, royalty rates, and market research. The court agrees

that these limited redactions to the Opposition qualify for sealing to protect the parties’

confidential business information. The court thus grants Mylan leave to file under seal its

unredacted Opposition to Sanofi’s motion seeking to exclude expert opinion testimony of

Mylan’s expert, Gary Zieziula.

       Also, Mylan asks to file under seal the 10 exhibits attached to its Opposition. In a later-

filed motion (Doc. 1936), Mylan renews its request to file exhibits supporting its Oppositions to

Sanofi’s motions seeking to exclude expert opinions and testimony. The court addresses those

requests in Part XVI.B., below. The court thus denies without prejudice the requests Mylan

presents with this motion to file under seal certain exhibits attached to the Opposition to Sanofi’s

motion seeking to exclude Gary Zieziula’s opinions.

       Thus, for reasons explained, the court grants in part Mylan’s Unopposed Motion

Preliminarily to File Under Seal the Memorandum of Points and Authorities in Opposition to

                                                  6
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 7 of 37




Sanofi’s Motion to Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Gary

Zieziula (Doc. 1802). Also, the court denies the motion in part and without prejudice.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Opposition to Sanofi’s Motion to

Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Gary Zieziula.

       VI.     Mylan’s Unopposed Motion Preliminarily to File Under Seal the
               Memorandum and Points of Authorities in Opposition to Sanofi’s Motion for
               Summary Judgment (Doc. 1805)

       Mylan asks the court for leave to file under seal certain portions of its Opposition to

Sanofi’s Motion for Summary Judgment and certain exhibits attached to that Opposition.

       Mylan already has filed a publicly-available version of its Opposition (Doc. 1813) with

certain portions redacted from public view. The redacted portions conceal information about

Mylan and Sanofi’s confidential business information, including information about pricing,

sales, marketing, and contract negotiations. The court finds that these limited redactions

properly protect the parties’ confidential business information. The court thus grants Mylan

leave to file its unredacted Opposition under seal.

       In a later-filed motion (Doc. 1936), Mylan renews its request to file under seal certain

exhibits attached to its Opposition to Sanofi’s Motion for Summary Judgment. The court

addresses those requests in Part XVI.A., below. The court thus denies without prejudice the

requests Mylan presents with this motion for leave to file under seal certain exhibits attached to

its Opposition to Sanofi’s Motion for Summary Judgment.

       Thus, the court grants in part Mylan’s Unopposed Motion Preliminarily to File Under

Seal the Memorandum and Points of Authorities in Opposition to Sanofi’s Motion for Summary

Judgment (Doc. 1805). Also, the court denies the motion in part and without prejudice.



                                                 7
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 8 of 37




       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Opposition to Sanofi’s Motion

for Summary Judgment.

       VII.    Sanofi’s Motion for Leave to File Portions of its Memorandum of Law in
               Support of its Opposition to Mylan’s Motion for Summary Judgment and
               Certain Attached Exhibits Under Seal (Doc. 1820)

       Sanofi asks the court for leave to file under seal certain portions of its Opposition to

Mylan’s Motion for Summary Judgment and certain exhibits attached to that Opposition.

       Sanofi already has filed a publicly-available version of its Opposition (Doc. 1814) with

certain portions redacted from public view. The redacted portions conceal information about

Mylan and Sanofi’s confidential strategic planning for product development, pricing, sales, and

marketing, as well as information about contract negotiations. The court finds that these limited

redactions protect the parties’ confidential business information. The court thus grants Sanofi

leave to file its unredacted Opposition under seal.

       In a later-filed motion (Doc. 1938), Sanofi renews its request to file under seal certain

exhibits attached to its Opposition to Mylan’s Motion for Summary Judgment. The court

addresses those requests in Part XVIII.A., below. The court thus denies without prejudice the

requests Sanofi presents with this motion for leave to file under seal certain exhibits.

       Thus, the court grants in part Sanofi’s Motion for Leave to File Portions of its

Memorandum of Law in Support of its Opposition to Mylan’s Motion for Summary Judgment

and Certain Attached Exhibits Under Seal (Doc. 1820). Also, the court denies the motion in part

and without prejudice.




                                                  8
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 9 of 37




       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to file under seal and without redactions, its Opposition to Mylan’s Motion

for Summary Judgment.

       VIII. Mylan’s Unopposed Motion Preliminarily to File Under Seal the Reply in
             Support of Mylan’s Motion to Exclude Opinion Testimony of Fiona M. Scott
             Morton, Ph.D. (Doc. 1866)

       Mylan asks the court for leave to file under seal certain portions of its Reply in Support

of its Motion to Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D.

       Mylan already has filed a publicly-available version of its Reply with just certain portions

redacted from public view (Doc. 1868). The redacted portions conceal confidential business

information about pricing, sales, forecasts, and profits. The court finds that these limited

redactions to the Reply qualify for sealing to protect the parties’ confidential business

information. The court thus grants Mylan leave to file under seal its unredacted Reply.

       Also, Mylan asks to file under seal the exhibits attached to its Reply. In a later-filed

motion (Doc. 1947), Mylan renews its request to file under seal some, but not all portions, of

these exhibits. The court addresses those requests in Part XIX.B., below. The court thus denies

without prejudice the requests Mylan presents with this motion to file under seal certain exhibits

attached to the Reply.

       Thus, for reasons explained, the court grants in part Mylan’s Unopposed Motion

Preliminarily to File Under Seal the Reply in Support of Mylan’s Motion to Exclude Opinion

Testimony of Fiona M. Scott Morton, Ph.D. (Doc. 1866). Also, the court denies the motion in

part and without prejudice.




                                                 9
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 10 of 37




       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

to Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D.

       IX.     Sanofi’s Unopposed Motion for Leave to Seal Portions of its Reply in Further
               Support of its Motion to Exclude the Expert Reports and Testimony of
               Thomas Varner (Doc. 1870)

       Sanofi asks the court for leave to file under seal certain portions of its Reply in Support

of its Motion to Exclude the Expert Reports and Testimony of Thomas Varner.

       Sanofi already has filed a publicly-available version of its Reply with small portions

redacted from public view (Doc. 1869). The redacted portions conceal sensitive business

information about sales strategy and manufacturing capacity. The court finds that these limited

redactions to the Reply qualify for sealing to protect confidential business information. The

court thus grants Sanofi leave to file under seal its unredacted Reply. And, the court grants

Sanofi’s Unopposed Motion for Leave to Seal Portions of its Reply in Further Support of its

Motion to Exclude the Expert Reports and Testimony of Thomas Varner (Doc. 1870).

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

to Exclude the Expert Reports and Testimony of Thomas Varner.

       X.      Sanofi’s Unopposed Motion for Leave to File Portions of its Reply in Further
               Support of its Motion for Summary Judgment and Attached Exhibits Under
               Seal (Doc. 1872)

       Sanofi asks the court for leave to file under seal certain portions of its Reply supporting

its Motion for Summary Judgment and certain exhibits attached to that Reply.

       Sanofi already has filed a publicly-available version of its Reply with certain portions

redacted from public view (Doc. 1871). The redacted portions conceal Sanofi and Mylan’s



                                                10
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 11 of 37




sensitive business information, including information about sales and marketing strategy,

contract negotiations, and pricing. The court finds that these limited redactions protect the

parties’ confidential business information. The court thus grants Sanofi leave to file under seal

its unredacted Reply.

       In a later-filed motion (Doc. 1948), Sanofi renews its request to file under seal certain

exhibits attached to its Reply in Support of its Motion for Summary Judgment. The court

addresses those requests in Part XX.A., below. The court thus denies without prejudice the

requests Sanofi presents with this motion for leave to file under seal certain exhibits.

       Thus, the court grants in part Sanofi’s Unopposed Motion for Leave to File Portions of its

Reply in Further Support of its Motion for Summary Judgment and Attached Exhibits Under

Seal (Doc. 1872). Also, the court denies the motion in part and without prejudice.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

for Summary Judgment.

       XI.     Sanofi’s Unopposed Motion for Leave to File Sanofi’s Reply in Further
               Support of its Motion to Exclude the Expert Reports and Testimony of Gary
               Zieziula and Certain Exhibits Attached Thereto Under Seal (Doc. 1875)

       Sanofi asks the court for leave to file under seal certain portions of its Reply supporting

its Motion to Exclude the Expert Reports and Testimony of Gary Zieziula and certain exhibits

attached to that Reply.

       Sanofi already has filed a publicly-available version of its Reply with just one sentence

redacted from public view (Doc. 1874). The redacted sentence conceals sensitive business

information about alleged Sanofi sales and marketing strategies. The court finds that this very




                                                 11
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 12 of 37




limited redaction properly protects confidential information. The court thus grants Sanofi leave

to file under seal its unredacted Reply.

       In a later-filed motion (Doc. 1948), Sanofi renews its request to file under seal certain

exhibits attached to its Reply supporting its Motion to Exclude the Expert Reports and

Testimony of Gary Zieziula. The court addresses those requests in Part XX.B., below. The

court thus denies without prejudice the requests Sanofi presents with this motion for leave to file

under seal certain exhibits.

       Thus, the court grants in part Sanofi’s Unopposed Motion for Leave to File Sanofi’s

Reply in Further Support of its Motion to Exclude the Expert Reports and Testimony of Gary

Zieziula and Certain Exhibits Attached Thereto Under Seal (Doc. 1875). Also, the court denies

the motion in part and without prejudice.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

to Exclude the Expert Reports and Testimony of Gary Zieziula.

       XII.    Mylan’s Unopposed Motion Preliminarily to File Under Seal Reply in
               Support of Mylan’s Motion to Exclude Opinion Testimony of Eduardo Schur
               (Doc. 1876)

       Mylan asks the court for leave to file under seal certain portions of its Reply in Support

of its Motion to Exclude Opinion Testimony of Eduardo Schur.

       Mylan already has filed a publicly-available version of its Reply with just one portion

redacted from public view (Doc. 1877). The single redacted portion conceals confidential

business information about Sanofi’s ability to return Auvi-Q to market after the recall. The court

finds that this limited redaction to the Reply qualifies for sealing to protect Sanofi’s confidential

business information. The court thus grants Mylan leave to file under seal its unredacted Reply.



                                                 12
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 13 of 37




And, the court grants Mylan’s Unopposed Motion Preliminarily to File Under Seal the Reply in

Support of Mylan’s Motion to Exclude Opinion Testimony of Eduardo Schur (Doc. 1876).

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

to Exclude Opinion Testimony of Eduardo Schur.

       XIII. Mylan’s Unopposed Motion Preliminarily to File Under Seal the Reply in
             Support of Mylan’s Motion to Exclude Opinion Testimony of Steven
             Wiggins, Ph.D. (Doc. 1878)

       Mylan asks the court for leave to file under seal certain portions of its Reply in Support

of its Motion to Exclude Opinion Testimony of Steven Wiggins, Ph.D.

       Mylan already has filed a publicly-available version of its Reply with just one portion

redacted from public view (Doc. 1879). The redacted portion—found on page 8 of Doc. 1879—

conceals confidential business information about sales strategy and performance. The court

finds that this lone, limited redaction to the Reply qualifies for sealing to protect confidential

business information. The court thus grants Mylan leave to file under seal its unredacted Reply.

       Also, Mylan asks to file under seal the exhibits attached to its Reply. In a later-filed

motion (Doc. 1947), Mylan renews its request to file under seal some, but not all exhibits,

attached to its motions seeking to exclude expert testimony. The court addresses those requests

in Part XIX.B., below. The court thus denies without prejudice the requests Mylan presents with

this motion to file under seal certain exhibits attached to the Reply.

       Thus, for reasons explained, the court grants in part Mylan’s Unopposed Motion

Preliminarily to File Under Seal the Reply in Support of Mylan’s Motion to Exclude Opinion

Testimony of Steven Wiggins, Ph.D. (Doc. 1878). Also, the court denies the motion in part and

without prejudice.



                                                  13
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 14 of 37




       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

to Exclude Opinion Testimony of Steven Wiggins, Ph.D.

       XIV. Mylan’s Unopposed Motion Preliminarily to File Under Seal the Reply
            Memorandum of Points and Authorities in Support of Mylan’s Motion for
            Summary Judgment and Exhibits (Doc. 1882)

       Mylan asks the court for leave to file under seal certain portions of its Reply supporting

its Motion for Summary Judgment and certain exhibits attached to that Reply.

       Mylan already has filed a publicly-available version of its Reply (Doc. 1883) with certain

portions redacted from public view. The redacted portions conceal Sanofi and Mylan’s business

information, including information about sales and marketing strategy, contract negotiations, and

pricing. The court finds that these limited redactions properly protect the parties’ confidential

business information. The court thus grants Mylan leave to file its unredacted Reply under seal.

       In a later-filed motion (Doc. 1947), Mylan renews its request to file under seal certain

exhibits attached to its Reply in Support of its Motion for Summary Judgment. The court

addresses those requests in Part XIX.A., below. The court thus denies without prejudice the

requests Mylan presents with this motion for leave to file under seal certain exhibits.

       Thus, the court grants in part Mylan’s Unopposed Motion Preliminarily to File Under

Seal the Reply Memorandum of Points and Authorities in Support of Mylan’s Motion for

Summary Judgment and Exhibits (Doc. 1882). Also, the court denies the motion in part and

without prejudice.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to file under seal and without redactions, its Reply in Support of its Motion

for Summary Judgment.



                                                 14
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 15 of 37




       XV.     Mylan’s Renewed Motion for Leave to File Under Seal Mylan’s Memoranda
               in Support of its Motion for Summary Judgment and Daubert Motions and
               Mylan’s Expert Reports (Doc. 1935)

       Mylan has filed a Renewed Motion seeking leave to file under seal: (1) its Memoranda in

Support of its Motion for Summary Judgment and Daubert motions, and (2) Mylan’s Expert

Reports. Mylan has attached to its motion the Memoranda and Expert Reports that it seeks leave

to file under seal. Docs. 1935-3–1935-13 (Exhibits A–K). In each attached exhibit, Mylan has

highlighted portions of the documents that the parties seek to redact using a color coding system:

Yellow highlighting means that one or more parties seek to redact the highlighted material and

no party objects to the redactions; red highlighting means that Sanofi seeks to redact the material

but Mylan objects to the redaction; and blue highlighting means that Mylan seeks to redact the

material but Sanofi objects to the redaction.

       The court has reviewed Exhibits A through K and the proposed redactions contained in

them. The court finds that most, but not all, of the designated material qualifies for sealing. The

redacted material that qualifies for sealing contains sensitive and confidential business

information, including information about marketing and sales strategies, sales forecasting,

pricing, contract negotiations, and rebate offers. So, for the most part, the court allows Mylan to

file these documents under seal, restricting from public view the approved redactions of

confidential information.

       But, the court finds that two portions of the designated material don’t qualify for sealing.

So, it directs Mylan to remove the redactions from this designated material when filing the

publicly-available version of these documents.

       First, the court denies Sanofi’s request to redact certain portions of Gary Zieziula’s

Rebuttal Report (Exhibit H). Sanofi has designated material in paragraph 2 of the Rebuttal



                                                 15
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 16 of 37




Report that discusses Sanofi’s communications with the FDA about a preference study. See Doc.

1935-10 at 3. Sanofi’s communications with a government agency aren’t confidential. Thus,

this material doesn’t qualify for sealing.

       Second, the court denies Mylan’s request to redact a sentence on page 49 of its

Memorandum in Support of its Motion for Summary Judgment. Doc. 1935-11 at 61. Mylan

asks to redact a sentence discussing fluctuation of EpiPen’s average net price between 2013 and

2015. This pricing information isn’t confidential. So, the court denies the request to seal this

portion of the Memorandum.

       Thus, the court grants in part Mylan’s Renewed Motion for Leave to File Under Seal

Mylan’s Memoranda in Support of its Motion for Summary Judgment and Daubert Motions and

Mylan’s Expert Reports (Doc. 1935). Also, the court denies the motion in part.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, the Memoranda and Expert

                     Reports attached to its Renewed Motion for Leave to File Under Seal,

                     and

               (2) File publicly and with approved redactions, the Memoranda and Expert

                     Reports attached to its Renewed Motion for Leave to File Under Seal.

       XVI. Mylan’s Renewed Motion for Leave to File Under Seal Exhibits to Mylan’s
            Oppositions to Sanofi’s Motion for Summary Judgment and Daubert
            Motions (Doc. 1936)

       Mylan’s Renewed Motion for Leave to Seal seeks leave to file under seal certain exhibits

or portions of exhibits attached to its Opposition to Sanofi’s Motion for Summary Judgment and

its Oppositions to Sanofi’s motions seeking to exclude certain expert testimony. The court



                                                16
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 17 of 37




addresses each set of requests, separately. For reasons explained below, the court grants each

sealing request presented by Mylan’s motion. So, the court grants Mylan’s Renewed Motion for

Leave to File Under Seal Exhibits to Mylan’s Oppositions to Sanofi’s Motion for Summary

Judgment and Daubert Motions (Doc. 1936).

                       A. Exhibits to Mylan’s Opposition to Sanofi’s Motion for Summary
                          Judgment

       Mylan seeks leave to file under seal certain exhibits attached to its Opposition to Sanofi’s

Motion for Summary Judgment. For some exhibits, Mylan asserts that they contain confidential

information, and thus, qualify for sealing. For other exhibits, Mylan explains that Sanofi or

certain third parties assert that the exhibits qualify for sealing. Mylan has submitted a chart

listing the exhibits that it seeks leave to file under seal and Sanofi’s position in response to the

sealing request. See Doc. 1936-1. Also, Mylan has submitted a chart listing the exhibits that

Sanofi asserts qualify for sealing, with Mylan’s position in response to the sealing request. See

Doc. 1936-92.

       The court has reviewed the two charts, and it grants each of the requests for leave to file

certain exhibits under seal. Each of the listed exhibits (or portions of them) contain confidential

business information or non-public financial information, including information about contract

negotiations, pricing, profits, and sales strategy. Thus, the exhibits qualify for sealed filing either

partially or in their entirety. So, the court grants Mylan’s request to file these exhibits under seal.

       The following exhibits qualify for sealing in their entirety: Exhibits 9, 11, 14–15, 33–36,

38–46, 49–51, 53–55, 57–66, 69–78, 80–84, 86–87, 89, 94, 96, 103–113, 116, 126–127, 135,

147–148, 162–163, 165, and 182.




                                                  17
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 18 of 37




       The following exhibits qualify for partial sealing, redacting from public view only the

portions of the documents that the parties have identified as containing confidential information

that qualifies for sealing: Exhibits 3, 6, 7, 8, 12, 16, 18, 23, 52, 67, 79, 85, 102, and 164.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibits 3, 6, 7, 8, 9, 11, 12, 14–15,

                     16, 18, 23, 33–36, 38–46, 49–51, 52, 53–55, 57–66, 67, 69–78, 79, 80–84, 85,

                     86–87, 89, 94, 96, 102, 103–113, 116, 126–127, 135, 147–148, 162–163, 164,

                     165, and 182 to its Opposition to Sanofi’s Motion for Summary

                     Judgment, and

               (2) File publicly and with approved redactions, Exhibits 3, 6, 7, 8, 12, 16, 18,

                     23, 52, 67, 79, 85, 102, and 164 to its Opposition to Sanofi’s Motion for

                     Summary Judgment, and

               (3) File publicly all other exhibits to its Opposition to Sanofi’s Motion for

                     Summary Judgment that: (a) no party has sought leave to file under seal

                     or the court now has denied leave to file under seal (excluding Expert

                     Reports for which the parties agreed to defer confidentiality designations

                     until a later date), and (b) no party has filed publicly on the docket yet.

                        B. Exhibits to Daubert Motions

       Mylan seeks leave to file under seal just one exhibit to its Oppositions to Sanofi’s

Daubert motions. Mylan asks to file Exhibit 2 to its Opposition to Sanofi’s motion seeking to

exclude the expert opinion of Thomas Varner. Doc. 1936-92. Mylan explains that Sanofi asserts

this exhibit deserves sealing because it is a Sanofi internal business document that contains



                                                  18
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 19 of 37




confidential information about marketing and strategy. The court agrees that Exhibit 2 qualifies

for sealing. The court thus grants Mylan’s request to file under seal Exhibit 2 to Mylan’s

Opposition to the motion seeking to exclude Thomas Varner’s expert opinions.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibit 2 to its Opposition to

                     Sanofi’s Motion to Exclude Expert Opinions of Thomas Varner, and

               (2) File publicly all other exhibits to its Opposition to Sanofi’s Motion to

                     Exclude Expert Opinions of Thomas Varner and its Opposition to

                     Sanofi’s Motion to Exclude Expert Opinions of Gary Zieziula that: (a) no

                     party has sought leave to file under seal or the court now has denied leave

                     to file under seal (excluding Expert Reports for which the parties agreed

                     to defer confidentiality designations until a later date), and (b) no party

                     has filed publicly on the docket yet.

       XVII.         Sanofi’s Renewed Motion for Leave to File Certain Information Cited in
                     Sanofi’s June 28 Briefs and Expert Reports Under Seal (Doc. 1937)

       Sanofi has filed a Renewed Motion seeking leave to file under seal: (1) its Memoranda in

Support of its Motion for Summary Judgment and Daubert motions, and (2) Sanofi’s Expert

Reports. Sanofi has attached to its motion the Memoranda and Expert Reports that it seeks leave

to file under seal. Docs. 1937-2–1937-9 (Exhibits B–I). In each attached exhibit, Sanofi has

highlighted the portions of documents that the parties seek to redact using the same color coding

system that Mylan used in its motion (i.e., yellow highlighting means that one or more parties

seek to redact the highlighted material and no party objects to the redactions; red highlighting




                                                 19
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 20 of 37




means that Sanofi seeks to redact the material but Mylan objects to the redaction; and blue

highlighting means that Mylan seeks to redact the material but Sanofi objects to the redaction).

       The court has reviewed Exhibits B through I and the proposed redactions contained in

them. The court finds that most, but not all of, the designated material qualifies for sealing. The

redacted material that qualifies for sealing contains sensitive and confidential business

information, including information about marketing and sales strategies, sales forecasting,

pricing, contract negotiations, rebate offers, and product development. So, for the most part, the

court allows Sanofi to file these documents under seal, restricting from public view the approved

redactions of confidential information.

       But, the court finds that two proposed redactions to Dr. Scott Morton’s Expert Report

(Exhibit D) don’t qualify for sealing. First, Mylan has designated material on page 57 of the

Expert Report that discusses EpiPen price increases, including information that Mylan submitted

to Congress with its CEO Heather Bresch’s testimony. See Doc. 1937-4 at 62. Second, Mylan

seeks to redact information on page 106 that discusses Auvi-Q’s net prices in 2014 and 2015.

Doc. 1937-4 at 111. This pricing information isn’t confidential, and it doesn’t qualify for

sealing. So, the court denies the request to seal these portions of Dr. Scott Morton’s Expert

Report (Exhibit D).

       Thus, the court grants in part Sanofi’s Renewed Motion for Leave to File Certain

Information Cited in Sanofi’s June 28 Briefs and Expert Reports Under Seal (Doc. 1937). Also,

the court denies the motion in part.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:




                                                20
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 21 of 37




                (1) File under seal and without redactions, the Memoranda and Expert

                   Reports attached to its Renewed Motion for Leave to File Under Seal,

                   and

                (2) File publicly and with approved redactions, the Memoranda and Expert

                   Reports attached to its Renewed Motion for Leave to File Under Seal.

       XVIII.       Sanofi’s Renewed Motion for Leave to Seal Certain Exhibits and
                    Portions of Exhibits in Sanofi’s Opposition to Mylan’s Motion for
                    Summary Judgment and Opposition to Mylan’s Motions to Exclude
                    Opinion Testimony of Fiona M. Scott Morton, Ph.D. and Steven N.
                    Wiggins, Ph.D. (Doc. 1938)

       Sanofi’s Renewed Motion for Leave to Seal seeks leave to file under seal certain exhibits

or portions of exhibits attached to its Opposition to Mylan’s Motion for Summary Judgment and

its Oppositions to Mylan’s motions to exclude expert testimony of Fiona M. Scott Morton, Ph.D.

and Steven N. Wiggins, Ph.D. The court addresses each set of requests, separately.

                       A. Exhibits to Sanofi’s Opposition to Mylan’s Motion for Summary
                          Judgment

       Sanofi seeks leave to file under seal certain exhibits attached to its Opposition to Mylan’s

Motion for Summary Judgment. For some exhibits, Sanofi asserts that they contain confidential

information, and thus, qualify for sealing. For other exhibits, Sanofi explains that Mylan or

certain third parties assert that the exhibits qualify for sealing. Sanofi has submitted a chart

listing the exhibits that it seeks leave to file under seal and Mylan’s position in response to the

sealing request. Doc. 1939. Also, Sanofi has submitted a chart listing the exhibits that,

according to Mylan or certain third parties, qualify for sealing, with Sanofi’s response to the

sealing request. Doc. 1939-1. The court has reviewed the two charts, and it makes the following

conclusions about Sanofi’s sealing requests.




                                                 21
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 22 of 37




        The following exhibits qualify for sealing in their entirety: Exhibits 1, 10, 11, 12, 13, 17,

18, 19, 20, 21, 23, 24, 26, 27, 28, 29, 34–44, 47–53, 55, 56, 58, 59, 60, 62, 64–70, 72, 74–80, 84–

92, 94, 96–105, 106, 108, 111, 112, 113, 119, 135, 139, 140, 141–143, 145, 149, 150, 153, 154,

155, 156, 157, 158, 159, 160, 163, 164, 166, 168–71, 173, 175, 176, 177, 178, 181–186, 188,

189, 192, 193, 194, 200, 202, 203, 204, 207–212, 214, 215, 219–220, 223–228, 232–236, 241,

243–245, 247–250, 252–254, 258–59, 263, and 265.

        The following exhibits qualify for partial sealing, redacting from public view only the

portion of the documents that the parties have identified as containing confidential information

that qualifies for sealing: Exhibits 6, 9, 14, 15, 25, 31, 32, 45, 61, 73, 81, 82, 95, 114, 115, 116,

117, 120, 121, 122, 126, 130, 131, 132, 137, 138, 144, 146, 147, 148, 151, 152, 161, 165, 167,

172, 190, 191, 205, 213, 221, 231, 237, 238, 246, and 255.

        These above-listed exhibits (or portions of them) contain confidential business

information or non-public financial information, including information about contract

negotiations, pricing, royalty payments, profits, and sales strategy. Thus, the exhibits qualify for

sealed filing either partially or in their entirety. So, the court grants Sanofi’s request to file these

exhibits under seal.

        But, the court denies five of Sanofi’s requests to file certain exhibits under seal. The first

denied request is the request to file under seal Exhibit 199. Exhibit 199 contains Sanofi’s

communications with the FDA about the Auvi-Q recall. Mylan objects to Sanofi’s request to file

this exhibit under seal because, Mylan contends, the exhibit contains nonconfidential

communications with a government agency which does not qualify for sealed filing. The court

agrees. The court thus denies the request for leave to file Exhibit 199 under seal.




                                                   22
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 23 of 37




        The second, third, and fourth denied requests seek leave to file under seal Exhibits 2, 63,

and 222. Exhibits 2, 63, and 222 are Mylan internal documents. Mylan asked Sanofi to move to

file these exhibits under seal in their entirety. Sanofi agrees that portions of these exhibits

deserve sealing. But Sanofi objects to sealing the entire exhibits because the portions that

discuss the number of lives affected by Mylan’s exclusive contracts with PBMs and payors isn’t

confidential information. The court agrees. The court thus grants leave to file these documents

under seal, but orders Sanofi also to file these exhibits publicly redacting the appropriate

confidential information but making publicly-available the information about the number of lives

affected by Mylan’s exclusive contracts.

        The fifth request that the court denies is the request to redact certain portions of the

deposition transcript submitted as Exhibit 239. Exhibit 239 contains excerpts from the transcript

of Robert Coury’s deposition. The portions that Mylan has designated for sealing don’t contain

confidential information. Thus, the court denies the request. And, it orders Sanofi to file Exhibit

239 publicly.

        In sum, the court grants in part Sanofi’s Renewed Motion for Leave to Seal Certain

Exhibits and Portions of Exhibits in Sanofi’s Opposition to Mylan’s Motion for Summary

Judgment and Opposition to Mylan’s Motions to Exclude Opinion Testimony of Fiona M. Scott

Morton, Ph.D. and Steven N. Wiggins, Ph.D. (Doc. 1938). Also, the court denies this motion in

part.

        Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:

                (1) File under seal and without redactions, Exhibits 1, 6, 9, 10, 11, 12, 13, 14,

                     15, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 29, 31, 32, 34–44, 45, 47–53, 55,



                                                  23
Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 24 of 37




           56, 58, 59, 60, 61, 62, 64–70, 72, 73, 74–80, 81, 82, 84–92, 94, 95, 96–106,

           108, 111, 112, 113, 114, 115, 116, 117, 119, 120, 121, 122, 126, 130, 131,

           132, 135, 137, 138, 139, 141–143, 144, 145, 146, 147, 148, 149, 150, 151,

           152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 163, 164, 165, 166, 167,

           168–71, 172, 173, 175, 176, 177, 178, 181–186, 188, 189, 190, 191, 192, 193,

           194, 200, 202, 203, 204, 205, 207–212, 213, 214, 215, 219–220, 221, 223–

           228, 231, 232–236, 237, 238, 241, 243–245, 246, 247–250, 252–254, 255,

           258–259, 263, and 265 to its Opposition to Mylan’s Motion for Summary

           Judgment, and

        (2) File publicly and with approved redactions, Exhibits 2, 6, 9, 14, 15, 25, 31,

           32, 45, 61, 63, 73, 81, 82, 95, 114, 115, 116, 117, 120, 121, 122, 126, 130,

           131, 132, 137, 138, 144, 146, 147, 148, 151, 152, 161, 165, 167, 172, 190,

           191, 205, 213, 221, 222, 231, 237, 238, 246, and 255 to its Opposition to

           Mylan’s Motion for Summary Judgment, and

        (3) File publicly Exhibits 199 and 239 to its Opposition to Mylan’s Motion

           for Summary Judgment, as well as all other exhibits to its Opposition to

           Mylan’s Motion for Summary Judgment that: (a) no party has sought

           leave to file under seal or the court now has denied leave to file under seal

           (excluding Expert Reports for which the parties agreed to defer

           confidentiality designations until a later date), and (b) no party has filed

           publicly on the docket yet.




                                         24
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 25 of 37




                          B. Exhibits Attached to Mylan’s Motion to Exclude Opinion
                             Testimony of Fiona M. Scott Morton, Ph.D.

       Next, Sanofi seeks leave to file under seal certain exhibits or portions of exhibits attached

to its Opposition to Mylan’s Motion to Exclude Opinion Testimony of Fiona M. Scott Morton,

Ph.D. These documents fall into two categories: (1) deposition transcripts; and (2) documents.

       First, the court addresses Sanofi’s requests to file under seal certain portions of

deposition transcripts.

       Exhibit 1 contains excerpts from Dr. Scott Morton’s deposition transcript. Sanofi has

identified portions of this exhibit that, it contends, qualify for sealing. See Doc. 1938-47

(highlighted portions). Sanofi asserts that this testimony contains non-public sensitive

information about products other than Auvi-Q. Also, Sanofi explains, Mylan has identified

portions of the deposition transcript that, Mylan contends, qualify for sealing. See Doc. 1939-1

at 49–50 (chart showing Mylan’s confidential designations). Mylan asserts that these portions

contain testimony discussing Mylan’s market share for particular plans, rebate offers, Mylan’s

forecasts, and damage calculations. And, Mylan argues, this testimony qualifies for sealing

because it references confidential and commercially sensitive information that could harm

Mylan’s interests if disclosed. The court agrees that the portions identified by both Sanofi and

Mylan qualify for sealing. The court thus grants Sanofi leave to file under seal unredacted

Exhibit 1. Also, it orders Sanofi to file Exhibit 1 publicly, redacting the portions of testimony

identified as confidential by Sanofi and Mylan.

       Exhibit 5 is 12 pages from Robert D. Willig, Ph.D.’s deposition transcript. As Sanofi

explains, Mylan has identified portions of that deposition transcript that, Mylan contends, qualify

for sealing. See Doc. 1939-1 at 50 (chart showing Mylan’s confidential designations).

According to Mylan, these portions of the deposition transcript discuss Mylan’s forecasts of

                                                  25
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 26 of 37




market share based on certain formulary positions. Also, a portion of this testimony discusses a

MedImpact document that contains offers and market share assumptions. Mylan asserts that the

information in these portions of the deposition transcript are highly confidential and

commercially sensitive business information that could harm Mylan’s interests if disclosed. The

court agrees. Thus, the court grants Sanofi leave to file under seal unredacted Exhibit 5. And, it

orders Sanofi to file Exhibit 5 publicly, redacting only the portions of testimony identified as

confidential by Mylan.

       Exhibit 11 is four pages from Peter Guenter’s deposition transcript. Sanofi has identified

portions of this transcript that, it contends, qualify for sealing. See Doc. 1938-49 (highlighted

portions). Sanofi asserts that this testimony contains non-public information about Auvi-Q

financial projections and strategy. The court agrees that these portions of the deposition

transcript qualify for sealing. Thus, the court grants Sanofi leave to file unredacted Exhibit 11

under seal. Also, it orders Sanofi to file Exhibit 11 publicly, redacting only the portions of

testimony identified as confidential.

       Exhibit 12 is eight pages from Patrick A. Barry’s deposition transcript. Sanofi seeks

leave to file the entire transcript under seal. The testimony in this exhibit discusses non-public

information about Sanofi’s return of its rights for the Auvi-Q to kaléo. The court agrees this

information qualifies for sealing. Thus, it grants Sanofi leave to file under seal Exhibit 12.

       Next, the court addresses Sanofi’s requests to file under seal certain documents

supporting its Opposition to Mylan’s motion seeking to exclude Dr. Scott Morton’s opinions.

Sanofi seeks leave to file under seal Exhibits 2, 13, 14, 15, & 16. Exhibits 2, 13, and 16 are

Sanofi or Mylan internal business documents that discuss confidential business strategy.

Exhibits 14 and 15 are rebate agreements that Prime Therapeutics entered with Mylan or Sanofi.



                                                 26
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 27 of 37




The court agrees that the exhibits qualify for sealing because they contain confidential business

information including non-public financial information and contract terms. The court thus grants

Sanofi leave to file under seal Exhibits 2, 13, 14, 15, & 16.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibits 1, 2, 5, 11, 12, 13, 14, 15,

                     & 16 to its Opposition to Mylan’s Motion to Exclude Opinion Testimony

                     of Fiona M. Scott Morton, Ph.D., and

               (2) File publicly and with approved redactions, Exhibits 1, 5, & 11 to its

                     Opposition to Mylan’s Motion to Exclude Opinion Testimony of Fiona M.

                     Scott Morton, Ph.D., and any other exhibits to its Opposition that: (a) no

                     party has sought leave to file under seal or the court now has denied leave

                     to file under seal (excluding Expert Reports for which the parties agreed

                     to defer confidentiality designations until a later date), and (b) no party

                     has filed publicly on the docket yet.

                        C. Exhibits Attached to Sanofi’s Opposition to Mylan’s Motion to
                           Exclude Opinion Testimony of Steven N. Wiggins, Ph.D.

       Next, Sanofi seeks leave to file under seal certain portions of Exhibit A attached to its

Opposition to Mylan’s Motion to Exclude Opinion Testimony of Steven N. Wiggins, Ph.D.

Exhibit A contains excerpts from Dr. Wiggins’s deposition transcript. As Sanofi explains,

Mylan has identified portions of that deposition transcript that, Mylan contends, qualify for

sealing. See Doc. 1939-1 at 51 (chart showing Mylan’s confidential designations). According to

Mylan, these portions of the deposition transcript qualify for sealing because they discuss

Mylan’s forecasts, Mylan’s assessment of the competitive landscape including physician

                                                 27
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 28 of 37




prescribing behavior, and product development strategy. The court agrees. These limited

redactions to the deposition transcript qualify for sealing to protect Mylan’s confidential business

information. The court thus grants Sanofi leave to file under seal unredacted Exhibit A to its

Opposition to Mylan’s motion seeking to exclude expert opinion testimony of Sanofi’s expert,

Steven N. Wiggins, Ph.D. Also, the court orders Sanofi to file Exhibit A publicly, redacting

those portions of the transcript that qualify for sealing.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibit A to its Opposition to

                     Mylan’s Motion to Exclude Opinion Testimony of Steven N. Wiggins,

                     Ph.D., and

               (2) File publicly and with approved redactions, Exhibit A to its Opposition to

                     Mylan’s Motion to Exclude Opinion Testimony of Steven N. Wiggins,

                     Ph.D.

       XIX. Mylan’s Renewed Motion for Leave to File Under Seal Exhibits to Mylan’s
            Replies in Support of Mylan’s Motion for Summary Judgment and Mylan’s
            Daubert Motions (Doc. 1947)

       Mylan’s Renewed Motion for Leave to Seal seeks leave to file under seal certain exhibits

or portions of exhibits attached to its Reply in Support of its Motion for Summary Judgment and

one of its Replies in Support of its motions to exclude certain expert testimony. The court

addresses each set of requests, separately. For reasons explained, the court grants each sealing

request presented by Mylan’s motion. So, the court grants Mylan’s Renewed Motion for Leave

to File Under Seal Exhibits to Mylan’s Replies in Support of Mylan’s Motion for Summary

Judgment and Mylan’s Daubert Motions (Doc. 1947).



                                                  28
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 29 of 37




                        A. Exhibits to Mylan’s Reply Supporting its Motion for Summary
                           Judgment

       Mylan seeks leave to file under seal certain exhibits attached to its Reply in Support of its

Motion for Summary Judgment. For some exhibits, Mylan asserts that they contain confidential

information, and thus, qualify for sealing. For other exhibits, Mylan explains that Sanofi or

certain third parties assert that the exhibits qualify for sealing. Mylan has submitted a chart

listing the exhibits that it seeks leave to file under seal and Sanofi’s position in response to the

sealing request. Doc. 1947-1. Also, Mylan has submitted a chart listing the exhibits that Sanofi

asserts qualify for sealing, with Mylan’s position in response to the sealing request. Doc. 1947-

35. The court has reviewed the two charts, and it grants each of the requests for leave to file

certain exhibits under seal. Each of the listed exhibits (or portions of them) contain confidential

business information or non-public financial information, including information about contract

negotiations, pricing, and sales strategy. Thus, the exhibits qualify for sealed filing either

partially or in their entirety. So, the court grants Mylan’s request to file these exhibits under seal.

       The following exhibits qualify for sealing in their entirety: Exhibits 251, 255, 258, 266,

268, 269, 271, 273–280, and 283.

       The following exhibits qualify for partial sealing, redacting from public view only the

portion of the documents that the parties have identified as containing confidential information

that qualifies for sealing: Exhibits 253, 254, 256, 257, 260, 261, 270, and 272.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibits 251, 253, 254, 255, 256,

                     257, 258, 260, 261, 266, 268, 269, 270, 271, 272, 273–280, and 283 to its

                     Reply in Support of its Motion for Summary Judgment, and

                                                  29
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 30 of 37




               (2) File publicly and with approved redactions, Exhibits 253, 254, 256, 257,

                     260, 261, 270, and 272 to its Reply in Support of its Motion for Summary

                     Judgment, and

               (3) File publicly all other exhibits to its Reply in Support of its Motion for

                     Summary Judgment that: (a) no party has sought leave to file under seal

                     or the court now has denied leave to file under seal (excluding Expert

                     Reports for which the parties agreed to defer confidentiality designations

                     until a later date), and (b) no party has filed publicly on the docket yet.

                        B. Exhibits to Daubert Motions

       Mylan seeks leave to file under seal certain exhibits (or portions of them) to its Reply

supporting its motion seeking to exclude the expert opinion of Fiona M. Scott Morton, Ph.D.

Mylan has designated some of the exhibits for sealing because, it contends, the exhibits contain

confidential business information about sales and marketing strategies, as well as information

about forecasting. Sanofi has designated other exhibits to Mylan’s Reply for sealing for the

same reasons. The court finds that each of the designated exhibits (or portions of them) qualify

for sealing because they contain sensitive and confidential business information. Thus, the court

grants Mylan’s request to file these exhibits under seal.

       Consistent with these rulings, the court orders Mylan, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibits 1, 3, 4, 5, 8, 10, and 11 to

                     its Reply in Support of its Motion to Exclude Expert Opinions of Fiona

                     M. Scott Morton Ph.D., and




                                                 30
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 31 of 37




               (2) File publicly and with approved redactions, Exhibit 1 to its Reply in

                   Support of its Motion to Exclude Expert Opinions of Fiona M. Scott

                   Morton Ph.D., and

               (3) File publicly all other exhibits to its Replies in Support of its motions

                   seeking to exclude expert opinion testimony that: (a) no party has sought

                   leave to file under seal or the court now has denied leave to file under seal

                   (excluding Expert Reports for which the parties agreed to defer

                   confidentiality designations until a later date), and (b) no party has filed

                   publicly on the docket yet.

       XX.     Sanofi’s Renewed Motion for Leave to Seal Certain Exhibits and Portions of
               Exhibits in [Sanofi’s] August 30 Summary Judgment and Daubert Replies
               (Doc. 1948)

       Sanofi’s Renewed Motion for Leave to Seal seeks leave to file under seal certain exhibits

or portions of exhibits attached to its Reply in Support of its Motion for Summary Judgment and

one of its Replies in support of its motions to exclude certain expert testimony. The court

addresses each set of requests, separately. For reasons explained, the court grants each sealing

request presented by Sanofi’s motion. So, the court grants Sanofi’s Renewed Motion for leave to

file under seal (Doc. 1948).

                       A. Exhibits to Sanofi’s Reply Supporting its Motion for Summary
                          Judgment

       Sanofi seeks leave to file under seal just six exhibits attached to its Reply in Support of

its Motion for Summary Judgment. Sanofi explains that Mylan asserts that these six exhibits (or

portions of them) qualify for sealing. Sanofi has submitted a chart listing the exhibits that Mylan

has asked it to seek leave to file under seal, with Sanofi’s position in response to the sealing

request. Doc. 1948-1. The court has reviewed the chart, and the exhibits listed in it. Based on

                                                 31
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 32 of 37




that review, the court grants each of the requests for leave to file certain exhibits under seal.

Each of the listed exhibits (or portions of them) contain confidential business information,

including information about strategic planning, competitive analysis, contract negotiations, and

sales strategy. Thus, the exhibits qualify for sealed filing either partially or in their entirety. So,

the court grants Sanofi’s request to file these exhibits under seal.

        The following exhibits qualify for sealing in their entirety: Exhibits 153, 155, 156, and

163.

        The following exhibits qualify for partial sealing, redacting from public view only the

portion of the documents that the parties have identified as containing confidential information

that qualifies for sealing: Exhibits 159 and 160.

        Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:

                (1) File under seal and without redactions, Exhibits 153, 155, 156, 159, 160

                     and 163 to its Reply in Support of its Motion for Summary Judgment,

                     and

                (2) File publicly and with approved redactions, Exhibits 159 and 160 to its

                     Reply in Support of its Motion for Summary Judgment, and

                (3) File publicly all other exhibits to its Reply in Support of its Motion for

                     Summary Judgment that: (a) no party has sought leave to file under seal

                     or the court now has denied leave to file under seal (excluding Expert

                     Reports for which the parties agreed to defer confidentiality designations

                     until a later date), and (b) no party has filed publicly on the docket yet.




                                                  32
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 33 of 37




                        B. Exhibits to Daubert Motions

       Sanofi seeks leave to file under seal just two exhibits (or portions of them) to its Reply

supporting its motion seeking to exclude the expert opinion of Gary Zieziula. Sanofi explains

that Mylan has designated these exhibits for sealing because, it contends, the exhibits contain

confidential business information about sales and marketing strategies, product development, and

competitive analysis of the market. The court finds that the designated exhibits (or portions of

them) qualify for sealing because they contain sensitive and confidential business information.

Thus, the court grants Sanofi’s request to file these exhibits under seal.

       Consistent with these rulings, the court orders Sanofi, within 30 days from the date

of this Order, to:

               (1) File under seal and without redactions, Exhibits 6 and 7 to its Reply in

                     Further Support of its Motion to Exclude the Expert Reports and

                     Testimony of Gary Zieziula, and

               (2) File publicly and with approved redactions, Exhibit 6 to its Reply in

                     Support of its Motion to Exclude the Expert Reports and Testimony of

                     Gary Zieziula, and

               (3) File publicly all other exhibits to its Replies in Support of its motions

                     seeking to exclude expert opinion testimony that: (a) no party has sought

                     leave to file under seal or the court now has denied leave to file under seal

                     (excluding Expert Reports for which the parties agreed to defer

                     confidentiality designations until a later date), and (b) no party has filed

                     publicly on the docket yet.




                                                   33
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 34 of 37




          XXI. Conclusion

          While the court has approved sealing some documents, the court reminds the parties that

this outcome may have to yield to other considerations in the future. As our Circuit has

emphasized, “‘where documents are used to determine litigants’ substantive legal rights, a strong

presumption of access attaches.’” Riker v. Fed. Bureau of Prisons, 315 F. App’x 752, 755 (10th

Cir. 2009) (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006)).

So, the court approves sealing some records for reasons stated in this Memorandum and Order,

but this protection may end if the records contribute to the court’s analysis of this case’s many

issues.

          IT IS THEREFORE ORDERED BY THE COURT THAT Sanofi’s Unopposed

Motion for Leave to Seal Portions of its Memorandum of Law in Opposition to Mylan’s Motion

to Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D., and Certain Attached Exhibits

(Doc. 1796) is granted in part and denied in part.

          IT IS FURTHER ORDERED THAT Sanofi’s Unopposed Motion for Leave to File

Portions of the Exhibit Attached to Sanofi’s Opposition to Mylan’s Partial Motion to Exclude

Opinion Testimony of Eduardo Schur Under Seal (Doc. 1798) is denied without prejudice.

          IT IS FURTHER ORDERED THAT Sanofi’s Unopposed Motion for Leave to File

Portions of Exhibit A to its Opposition to Mylan’s Motion to Exclude Opinion Testimony of

Steven N. Wiggins, Ph.D. Under Seal (Doc. 1800) is denied without prejudice.

          IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion to Preliminarily File

Under Seal the Memorandum of Points and Authorities in Opposition to Sanofi’s Motion to

Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Thomas Varner (Doc.

1801) is granted in part and denied in part.



                                                 34
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 35 of 37




       IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal the Memorandum of Points and Authorities in Opposition to Sanofi’s Motion to

Exclude the Expert Reports and Testimony Offered by Mylan’s Expert Gary Zieziula (Doc.

1802) is granted in part and denied in part.

       IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal the Memorandum and Points of Authorities in Opposition to Sanofi’s Motion for

Summary Judgment (Doc. 1805) is granted in part and denied in part.

       IT IS FURTHER ORDERED THAT Sanofi’s Motion for Leave to File Portions of its

Memorandum of Law in Support of its Opposition to Mylan’s Motion for Summary Judgment

and Certain Attached Exhibits Under Seal (Doc. 1820) is granted in part and denied in part.

       IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal the Reply in Support of Mylan’s Motion to Exclude Opinion Testimony of Fiona M.

Scott Morton, Ph.D. (Doc. 1866) is granted in part and denied in part.

       IT IS FURTHER ORDERED THAT Sanofi’s Unopposed Motion for Leave to Seal

Portions of its Reply in Further Support of its Motion to Exclude the Expert Reports and

Testimony of Thomas Varner (Doc. 1870) is granted.

       IT IS FURTHER ORDERED THAT Sanofi’s Unopposed Motion for Leave to File

Portions of its Reply in Further Support of its Motion for Summary Judgment and Attached

Exhibits Under Seal (Doc. 1872) is granted in part and denied in part.

       IT IS FURTHER ORDERED THAT Sanofi’s Unopposed Motion for Leave to File

Sanofi’s Reply in Further Support of its Motion to Exclude the Expert Reports and Testimony of

Gary Zieziula and Certain Exhibits Attached Thereto Under Seal (Doc. 1875) is granted in part

and denied in part.



                                               35
    Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 36 of 37




           IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal Reply in Support of Mylan’s Motion to Exclude Opinion Testimony of Eduardo

Schur (Doc. 1876) is granted.

           IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal the Reply in Support of Mylan’s Motion to Exclude Opinion Testimony of Steven

Wiggins, Ph.D. (Doc. 1878) is granted in part and denied in part.

           IT IS FURTHER ORDERED THAT Mylan’s Unopposed Motion Preliminarily to File

Under Seal the Reply Memorandum of Points and Authorities in Support of Mylan’s Motion for

Summary Judgment and Exhibits (Doc. 1882) is granted in part and denied in part.

           IT IS FURTHER ORDERED THAT Mylan’s Renewed Motion for Leave to File

Under Seal Mylan’s Memoranda in Support of its Motion for Summary Judgment and Daubert

Motions and Mylan’s Expert Reports (Doc. 1935) is granted in part and denied in part.

           IT IS FURTHER ORDERED THAT Mylan’s Renewed Motion for Leave to File

Under Seal Exhibits to Mylan’s Oppositions to Sanofi’s Motion for Summary Judgment and

Daubert Motions (Doc. 1936) is granted.

           IT IS FURTHER ORDERED THAT Sanofi’s Renewed Motion for Leave to File

Certain Information Cited in Sanofi’s June 28 Briefs and Expert Reports Under Seal (Doc. 1937)

is granted in part and denied in part.

           IT IS FURTHER ORDERED THAT Sanofi’s Renewed Motion for Leave to Seal

Certain Exhibits and Portions of Exhibits in Sanofi’s Opposition to Mylan’s Motion for

Summary Judgment and Opposition to Mylan’s Motions to Exclude Opinion Testimony of Fiona

M. Scott Morton, Ph.D. and Steven N. Wiggins, Ph.D. (Doc. 1938) is granted in part and denied

in part.



                                               36
   Case 2:17-md-02785-DDC-TJJ Document 2257 Filed 12/17/20 Page 37 of 37




       IT IS FURTHER ORDERED THAT Mylan’s Renewed Motion for Leave to File

Under Seal Exhibits to Mylan’s Replies in Support of Mylan’s Motion for Summary Judgment

and Mylan’s Daubert Motions (Doc. 1947) is granted.

       IT IS FURTHER ORDERED THAT Sanofi’s Renewed Motion for Leave to Seal

Certain Exhibits and Portions of Exhibits in [Sanofi’s] August 30 Summary Judgment and

Daubert Replies (Doc. 1948) is granted.

       IT IS FURTHER ORDERED THAT the parties must follow the instructions that

the court has outlined above for filing documents both publicly and under seal.

       IT IS SO ORDERED.

       Dated this 17th day of December, 2020, at Kansas City, Kansas.

                                                  s/ Daniel D. Crabtree
                                                  Daniel D. Crabtree
                                                  United States District Judge




                                             37
